DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 6/10/21.  Claims 1-15 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
The drawings are objected to.
Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Divine et al. (US 2013/0030645) and further in view of Knittl (US 10,416,879).
Claims 5-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Divine in view of Knittl and further in view of Wicks (US 2005/0066011).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “receiving demographic information from a user device having a storage where the demographic information is stored, wherein the user device is connected to the in- vehicle network; temporarily storing the received demographic information in the memory; analyzing and generating one or more recommendations using the processor based at least in part on the demographic information received from the user device; the processor causing the one or more recommendations to be presented on the user device: and the processor 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Divine et al. (US 2013/0030645) and further in view of Knittl (US 10,416,879).

With respect to claim 1, Divine teaches a system for providing user-specific recommendations, comprising: 
a recommendation server having a processor and memory communicatively coupled with one another (Divine, Fig. 1, processor 14 and memory 15); 
the recommendation server configured to receive demographic information from a user device (Divine, pa 0038, occupant detector receives characteristic data from various in-vehicle sensors and generates a profile for each vehicle occupant based on the characteristic data.  The resulting output from the occupant detector is a vehicle occupant map which includes profile data for each vehicle occupant); 
wherein the processor is configured to generate a content recommendation based at least in part on the demographic information received, and transmit the content recommendation to the user device (Divine, pa 0038, a recommendation engine formulates content recommendations from the vehicle occupant map and outputs a listing of content recommendations).
Divine doesn't expressly discuss wherein after transmitting the content recommendation to the user device, the processor then deletes the received 
Knittl teaches wherein after transmitting the content recommendation to the user device, the processor then deletes the received demographic information from the recommendation server, such that the received demographic information is not stored on the recommendation server (Knittl, Col. 7 Li. 34-54, data sets are automatically deleted after the vehicle occupants have left the motor vehicle & Col. 7 Li. 57-60, various data sets, such as navigation files, contact data from an address book, etc., can be transmitted to the infotainment system).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Divine with the teachings of Knittl because it prevents different users of the motor vehicle from recalling data sets from previous vehicle occupants (Knittl, Col. 7 Li. 55-62).

With respect to claim 2, Divine in view of Knittl teaches the system of claim 1, wherein the demographic information is stored only on the user device (Wicks, pa 0048).

With respect to claim 3, Divine in view of Knittl teaches the system of claim 1, further comprising a display screen disposed in a seat back, and wherein the processor causes the recommendation to be presented on the display screen (Divine, Fig. 2 & pa 0070, display in backseat).

With respect to claim 4, Divine in view of Knittl teaches the system of claim 1, wherein the processor causes the recommendation to be presented on the user device (Divine, pa 0071, display on personal portable device).

With respect to claim 11, Divine teaches a method for providing user-specific recommendations in an in-vehicle network, comprising: 
providing a recommendation server having a processor and a memory, the processor communicatively coupled with the recommendation server (Divine, Fig. 1, processor 14 and memory 15); 
receiving demographic information from a user device having a storage where the demographic information is stored, wherein the user device is connected to the in- vehicle network (Divine, pa 0038, occupant detector receives characteristic data from various in-vehicle sensors and generates a profile for each vehicle occupant based on the characteristic data.  The resulting output from the occupant detector is a vehicle occupant map which includes profile data for each vehicle occupant); 
temporarily storing the received demographic information in the memory (Divine, pa 0039, The vehicle occupant map is built dynamically when a first occupant enters the vehicle. The vehicle occupant map is thereafter updated and maintained when a new occupant enters the vehicle or when new information becomes available to the infotainment system.); 
analyzing and generating one or more recommendations using the processor based at least in part on the demographic information received from the user device (Divine, pa 0038, a recommendation engine formulates content recommendations from the vehicle occupant map and outputs a listing of content recommendations); 
the processor causing the one or more recommendations to be presented on the user device (Divine, pa 0038, the content delivery engine delivers content to the vehicle occupants & pa 0071, display on personal portable device).
Divine doesn't expressly discuss after causing the one or more recommendations to be presented, the processor deleting the received demographic information, such that the received demographic information is not stored on the recommendation server.
Knittl teaches wherein after transmitting the content recommendation to the user device, the processor then deletes the received demographic information from the recommendation server, such that the received demographic information is not stored on the recommendation server (Knittl, Col. 7 Li. 34-54, data sets are automatically deleted after the vehicle occupants have left the motor vehicle & Col. 7 Li. 57-60, various data sets, such as navigation files, contact data from an address book, etc., can be transmitted to the infotainment system).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Divine with the teachings of Knittl because it prevents different users of the motor vehicle from recalling data sets from previous vehicle occupants (Knittl, Col. 7 Li. 55-62).

Claims 5, 9, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Divine in view of Knittl and further in view of Wicks (US 2005/0066011).

With respect to claim 5, Divine in view of Knittl teaches the system of claim 1, further comprising: the processor creating a user profile based at least in part on the demographic information received from the user device (Divine, pa 0038, occupant detector receives characteristic data from various in-vehicle sensors and generates a profile for each vehicle occupant based on the characteristic data). Divine in view of Knittl doesn't expressly discuss the processor causing the user profile to be transmitted to the user device.
Wicks teaches the processor causing the user profile to be transmitted to the user device (Wicks, pa 0029, When the next request for web page content is made from client to server the cookie initially sent by the server may be sent, according to the guidelines of Internet standard RFC2029, back to the server. In this way cookies are transferred between client and server during subsequent requests, and between server and client during subsequent responses).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Divine in view of Knittl to have included the teachings of Wicks because it allows the browser being used by the user to be identified during subsequent requests (Wicks, pa 0004).

With respect to claim 6, Divine in view of Knittl and Wicks teaches the system of claim 5, wherein the processor is further configured to delete the user profile from the server after transmitting the user profile to the user device (Knittl, Col. 7 Li. 34-54, data sets are automatically deleted after the vehicle occupants have left the motor vehicle).

With respect to claim 7, Divine in view of Knittl and Wicks teaches the system of claim 5. wherein the processor is further configured to receive the user profile from the user device, and generate and present the recommendation based at least in part on the user profile received (Divine, pa 0038, occupant detector receives characteristic data from various in-vehicle sensors and generates a profile for each vehicle occupant based on the characteristic data. The resulting output from the occupant detector is a vehicle occupant map which includes profile data for each vehicle occupant & pa 0038, a recommendation engine formulates content recommendations from the vehicle occupant map and outputs a listing of content recommendations).

With respect to claim 8, Divine in view of Knittl and Wicks teaches the system of claim 7, wherein the processor deletes the user profile after generating the recommendation (Knittl, Col. 7 Li. 34-54, data sets are automatically deleted after the vehicle occupants have left the motor vehicle).

With respect to claim 9, Divine in view of Knittl and Wicks teaches the system of claim 7, wherein the processor is further configured to update the user profile based on 
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Divine in view of Knittl to have included the teachings of Wicks because it allows the browser being used by the user to be identified during subsequent requests (Wicks, pa 0004).

With respect to claim 10, Divine in view of Knittl and Wicks teaches the system of claim 9, wherein the user's interaction comprises one or more of (i) a user selecting content, (ii) the user reviewing content, (iii) the user liking content, (iv) the user adding content to a playlist, and (v) the user skipping content (Wicks, pa 0046, As a user browses multiple pages and HTTP requests are made for additional content, the profile 

With respect to claim 12, Divine in view of Knittl teaches the method of claim 11, further comprising: creating a user profile using the processor and based at least in part on the demographic information, wherein the user profile is temporarily stored in the memory (Divine, pa 0038, occupant detector receives characteristic data from various in-vehicle sensors and generates a profile for each vehicle occupant based on the characteristic data. The resulting output from the occupant detector is a vehicle occupant map which includes profile data for each vehicle occupant).  Divine in view of Knittl doesn't expressly discuss transmitting the user profile to the user device.
Wicks teaches transmitting the user profile to the user device (Wicks, pa 0028, The web server locates the web page content/resources, or dynamically generates the content/resources, and a response 160 returns an HTTP result 170 to the requesting client. This result contains header information according to the HTTP protocol, cookie information 180 and web page content 190.); and the processor sending a command to cause the user profile to be deleted from the memory after transmitting the user profile to the user device (Wicks, pa 0048, second cookie is set on the client browser and operates in an identical fashion to that described above. A second profile included within the second cookie may be audited and removed by server systems. Periodic removal in this way allows server systems to track usage between defined time periods associated with initial population and removal of the profile.).


With respect to claim 13, Divine in view of Knittl and Wicks teaches the method of claim 12, further comprising: receiving the user profile from the user device (Wicks, pa 0029, When the next request for web page content is made from client to server the cookie initially sent by the server may be sent, according to the guidelines of Internet standard RFC2029, back to the server. In this way cookies are transferred between client and server during subsequent requests, and between server and client during subsequent responses); analyzing and generating the one or more recommendations using the processor based at least in part on the user profile received from the user device (Divine, pa 0038, a recommendation engine formulates content recommendations from the vehicle occupant map and outputs a listing of content recommendations); and the processor causing the one or more recommendations to be presented on the user device (Divine, pa 0071, display on personal portable device).

With respect to claims 14 and 15, the limitations are essentially the same as claims 9 and 10, and are rejection for the same reasons.

Response to Arguments
Objection to the drawings
With respect to the drawings, the amendments that now specify the display screen 112 in Fig. 1 is appreciated.  However, the functions that are claimed, such as, “receiving demographic information from a user device having a storage where the demographic information is stored, wherein the user device is connected to the in- vehicle network; temporarily storing the received demographic information in the memory; analyzing and generating one or more recommendations using the processor based at least in part on the demographic information received from the user device; the processor causing the one or more recommendations to be presented on the user device: and the processor deleting the received demographic information from the memory after presenting the recommendation.” are not shown.  37 CFR 1.83(a) requires that the drawings must show every feature of the invention specified in the claims.  The specification discusses these claimed features (paragraphs 0023-0029), however they are not apparent from the drawings.

Rejection under 35 U.S.C. 103 
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Knittl (US 10,416,879).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169